Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




3.         Claims 1-6, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BATALLER et al. (US 2013/0195316) in view of Chung (US 2013/0251214).        
             Regarding claims 1, 19 and 20 BATALLER disclose face image deduplication (BATTALLER Fig. 1 block 105 and paragraph 0033 disclose eliminating redundant faces which obviously corresponds to face image deduplication);
             filtering a plurality obtained face image with quality reaching  a first a preset condition (Fig. 1 Block 105, paragraph 0033-0035, BATALLER disclose face capture tracking and matching system including eliminating redundant faces and selecting the best face for each detected person for matching in fusion module. The face has to be of sufficient quality and the selected face is based on the face detection quality [0034-0035]. All this obviously corresponds to filtering a plurality obtained face image with quality reaching a first a preset condition);

                 However BATALLER has not explicitly disclose determining according to the matching result whether to perform deduplication operation on the second face image.
                  In the same field of endeavor Chung disclose determining according to the matching result whether to perform deduplication operation on the second face image (Fig. 1 Bock 122 and 0085, Chung disclose testing biometric data including face images for quality in decision Block 122 in figure 1, the loop between Blocks 120 and 122 corresponds to filtering for obtaining a face image reaching a preset condition. After determining that the biometric data satisfies predetermined quality, real time de-duplication is performed in Block 150 of Fig. 1 also note paragraphs 0048, 0083 and 0085).
                   Therefore it would have been obvious to having ordinary skill in the art at the time the claimed invention was filed to determine according to the matching result whether to perform deduplication operation on the second face image as shown by Chung in the system of BATALLER because such a process would eliminate redundant data from the data and only register and save necessary face image thereby saving the memory space in the database. 
                    Regarding claim 2 BATALLER disclose the image queue comprise at least one third face image each of which corresponds to a different person (Fig. 1 Block  
                      Regarding claim 3 BATALLER disclose filtering the plurality of obtained face based on the face attribute face attribute corresponding to each face image is used for indicating display quality (BATALLER Fig. 1 Block 105, paragraph 0033-0035, BATALLER disclose face capture tracking and matching system including eliminating redundant faces and selecting the best face for each detected person for matching in fusion module. The face has to be of sufficient quality and the selected face is based on the face detection quality [0034-0035]. BATALLER is obtaining best quality face image for identification purposes. The best quality face images obviously are based on face image attributes and the same best faces would also include best face quality for display.
                     Furthermore Chung also disclose filtering face images based on the attributes and reaching for display (Chung paragraphs 0083 and 0085). 
                      Regarding claim 4, BATALLER disclose filtering the plurality of first face images based on the corresponding to the first face image in response to first condition met , determining the face image condition preset condition which include angle (Fig. 1 Block 105, paragraph 0033-0035 BATALLER disclose filtering the first face images based on face attribute to obtain the second face image with quality reaching the first condition and particular note paragraph 0036, BATALLER  using some frontal images and side images which obviously corresponding to filtering based on the angle.

        Chung disclose filtering face images to reach the quality and filtering based on face angle or orientation (paragraph 0083 Chung disclosing filtering faces image based on the various characteristics and also orientation of faces which obviously corresponds to angle).
          Regarding claim 5, BATALLER disclose identifying from the plurality of first images at least one face image corresponding to same person (BATALLER Fig. 1 Block 105, paragraph 0033-0035disclose face capturing and  tracking. Tracking obviously corresponds to identifying from the plurality of first images at least one face image corresponding to same person ) and filtering at least one first face image corresponding the same person to obtain second image with quality reaching preset condition (Fig. 1 Block 105, paragraph 0033-0035, BATALLER disclose face capture tracking and matching system including eliminating redundant faces and selecting the best face for each detected person for matching in fusion module. The face has to be of sufficient quality and the selected face is based on the face detection quality).
      Regarding claim 6 BATALLER disclose filtering the first face images based on face attribute to obtain the second face image with quality reaching the first condition (Fig. 1 Block 105, paragraph 0033-0036 BATALLER disclose filtering the first face images based on face attribute to obtain the second face image with quality reaching the first 
     BATALLER has not explicitly disclose filtering the first face images based on the face angle. However it is obvious to filter first face based on angle because BATALLER disclose filtering face to reach best quality for image comparison/matching (BATALLER Fig. 1 paragraphs 0033 & 0035-0037) therefore it obvious that face images has to be certain angle and orientation.
        Chung disclose filtering face images to reach the quality and filtering based on face angle or orientation (paragraph 0083 Chung disclosing filtering faces image based on the various characteristics and also orientation of faces which obviously corresponds to angle).
         Regarding claim 9 BATALLER obtaining the similarity between second face and the at least face image in the image queue base on face feature (Fig 1 Block 107, paragraph 0035, Fusion module 105 then send the best face to matching module which include obviously queue of other faces and also note paragraphs 0035.  It is obvious in the system of BATALLER that faces are matched based on the facial features and which is well known in the art for matching/comparing facial image .  This obviously corresponds to obtaining the similarity between second face and the at least face image in the image queue base on face feature) and obtaining matching result based similarity between second face and the third face image (Fig. 1, paragraph 0037).


      	Regarding claim 10 BATALLER disclose in response to that third face image having similarity to second face greater than or equal to preset similarity exist in the image queue, obtaining matching result indicating second face image has matched the in the image queue. (BATALLER Fig. 1 paragraph 0037, BATALLER states  “The face identification module 116 may receive processed images from the fusion module 105 via the interfaces 111. Face images that are of a predetermined quality may be compared against face images stored in the enrolled identities database 115. A list of best matching candidate face images may be determined. A matching score may be assigned to each of the candidate face images. Based, for example, on the matching score and/or quality of the face images that are used by the face identification module 116, the face identification module 116 may determine if any of the returned comparison results are actual matches”.  This obviously corresponds to in response to that third face image having similarity to second face greater than or equal to preset similarity exist in the image queue, obtaining matching result indicating second face image has matched the in the image queue). 
           Regarding claim 11 BATALLER disclose separately determining a distance between the second face feature corresponding to each second face image and the third face feature corresponding to each third face image in the at least one third face image in the image queue and obtaining the similarity between the each second face image and each of the at least one third face image in the image queue based on the distance (BATALLER Fig. 1 paragraph 0037, BATALLER states  “The face identification 
        Regarding claim 12, BATALLER disclose matching result of the face image has matched image queue (Fig.1 and paragraph 0037).
        Chung disclose in response to matching result indicating that the second face image has matched in the image que determining that the second face image is duplicate image (Fig. 1 Bock 122 and 0085, Chung disclose testing biometric data including face images for quality in decision Block 122 in figure 1, the loop between Blocks 120 and 122 corresponds to filtering for obtaining a face image reaching a preset condition. After determining that the biometric data satisfies predetermined quality, real time de-duplication is performed in Block 150 of Fig. 1 also note paragraphs 0048, 0083 and 0085).
          Regarding claim 13, Regarding claim 13, Chung disclose in response to the matching result indicating the second face image has no match in the image que determining that the second face is not a duplicate image (Fig. 1 Bock 122 and 0085, Chung disclose testing biometric data including face images for quality in decision Block 
        Regarding claim 14, BATALLER disclose obtaining first face images based one at least one frame of video (Fig. 1 Block 105, paragraph 0033-0035, BATALLER disclose face capture tracking and matching system including eliminating redundant faces and selecting the best face for each detected person for matching in fusion module.  BATALLER disclose capturing face images and tracking it would be obvious in the system of BATALLER obtaining first face images based one at least one frame of video because BATALLER is tracking the faces based on video frames).
        Regarding claim 15, BATALLER disclose acquiring from video stream at least one frame of vide comprising face recognition on at least one video frame to obtaining the plurality of face image (Fig. 1 Block 105, paragraph 0033-0035, BATALLER disclose face capture tracking and matching system including eliminating redundant faces and selecting the best face for each detected person for matching in fusion module. It is obvious in the system of BATALLER is tracking face therefore it is obvious that BATALLER is recognizing face image to obtaining plurality of face images to track the face video/image frames ).

          Regarding claim 18 Chung disclose deduplication and sending target face image to server (Fig. 1 Bock 122 & 150 paragraph show deduplication  and Block 175 in Fig. 1  show updating registration database and it would obvious that database is located at the server).
                          
                               Claim Objection
4.     Claims 7-8 and 17 are objected as being dependent on rejected base claim but would be allowable if rewritten in independent claim including limitations of the base claim and any intervening claims.
                                                                                              
                              Communication
5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2667
February 1, 2021